            Case 2:21-cr-00062-RSM Document 14 Filed 04/21/21 Page 1 of 4




01

02

03

04

05                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
06                                     AT SEATTLE

07 UNITED STATES OF AMERICA,            )              CASE NO. CR 05 – 273 RSM
                                        )
08       Plaintiff,                     )
                                        )
09       v.                             )              DETENTION ORDER
                                        )
10 TERRY EZELL,                         )
                                        )
11       Defendant.                     )
   ____________________________________ )
12                                      )
   UNITED STATES OF AMERICA,            )              CASE NO. CR 21-062 RSM
13                                      )
         Plaintiff,)                    )
14                                      )
         v.                             )
15                                      )
   TERRY EZELL,                         )
16                                      )
         Defendant.                     )
17 ____________________________________ )

18          There are charges pending against defendant in two separate cases in this court. This

19 order directs that he be detained in each of the cases, pending resolution of both.

20          Defendant was sentenced in 2008 for possession of cocaine base with intent to

21 distribute. After serving a term of imprisonment, he began a term of supervised release on

22 January 21, 2020. The U.S. Probation Office charges him with two violations: being a felon



     DETENTION ORDER
     PAGE -1
            Case 2:21-cr-00062-RSM Document 14 Filed 04/21/21 Page 2 of 4




01 in possession of a firearm, on April 7, 2021; and failing to report for drug testing on March 3,

02 2021. Defendant has denied both charges, and is awaiting an evidentiary hearing before Chief

03 Judge Martinez on May 21, 2021..

04                 Defendant was also charged by complaint with the offense of felon in

05 possession of a firearm. That complaint was replaced by an indictment filed today (April 21,

06 2021), alleging the same offense.

07          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

08 based upon the factual findings and statement of reasons for detention hereafter set forth,

09 finds that no condition or combination of conditions which defendant can meet will

10 reasonably assure the appearances of defendant as required and the safety of other persons

11 and the community.

12

13         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

14          (1)    The memorandum from the U.S. Probation Office describes in detail an

15                 incident in January, 2021 in which a person identified as defendant Ezell

16                 chased another man, threatening him while brandishing a pistol. The incident

17                 was captured on surveillance cameras. A pistol of very similar appearance was

18                 later recovered from the apartment where defendant lived with his girlfriend.

19          (2)    Where a person is in custody on charges that he has violated conditions of

20                 supervised release, “…the burden of establishing by clear and convincing

21                 evidence that the person will not flee or pose a danger to any other person or to

22                 the community rests with the person.” Fed. R. Crim. Proc. 32.1(a)(6).



     DETENTION ORDER
     PAGE -2
          Case 2:21-cr-00062-RSM Document 14 Filed 04/21/21 Page 3 of 4




01              Defendant’s showing falls far short of that standard. Basically, he has argued

02              simply that he has not been found guilty of the alleged violations. In fact, the

03              grand jury has found probable cause to believe that he committed the very

04              conduct which is the subject of one of the alleged violations of supervised

05              release.

06        (3)   The court also gives significant weight to the comments by the Pretrial

07              Services Officer that the agency regards defendant as presenting a very

08              significant danger to their officers. They are very reluctant to have any

09              personal contact with him, either in an electronic monitoring context or in the

10              conduct of any other supervision responsibilities.

11        (4)   The court should detain him as a danger to others. The government’s showing

12              is not sufficient, however, to find that defendant presents a significant flight

13              risk.

14        (5)   The same facts would strongly support an order of detention in the case where

15              defendant has been indicted. But because defendant must be detained in the

16              case charging violations of supervised release, the issue is moot in the

17              indictment case. This order should be filed in both cases.

18

19 It is therefore ORDERED:

20

21     1. Defendant shall be detained pending trial and committed to the custody of the

22        Attorney General for confinement in a correction facility separate, to the extent



     DETENTION ORDER
     PAGE -3
           Case 2:21-cr-00062-RSM Document 14 Filed 04/21/21 Page 4 of 4




01        practicable, from persons awaiting or serving sentences or being held in custody

02        pending appeal;

03     2. Defendant shall be afforded reasonable opportunity for private consultation with

04        counsel;

05     3. On order of the United States or on request of an attorney for the Government, the

06        person in charge of the corrections facility in which defendant is confined shall deliver

07        the defendant to a United States Marshal for the purpose of an appearance in

08        connection with a court proceeding; and

09     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

10        for the defendant, to the United States Marshal, and to the United States Pretrial

11        Services Officer.

12        DATED this 21st day of April, 2021.

13

14                                              John L. Weinberg
                                                United States Magistrate Judge
15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -4
